Webb, Judge.
This is an appeal from a grant of summary judgment to defendants on the grounds as asserted in the motion that they were not subject to the jurisdiction of the court which was attempted to be invoked by plaintiff under the Long Arm Statute, Code Ann. § 24-113.1 et seq. These questions as to jurisdiction and venue are not within the scope of the summary judgment procedure since they are matters in abatement which the bar of summary *629judgment does not reach. Hemphill v. Con-Chem, Inc., 128 Ga. App. 590 (197 SE2d 457) (1973) and cits; Larwin Mtg. Investors v. Delta Equities, 129 Ga. App. 769 (201 SE2d 187) (1973). Accord, Chatham v. Royal-Globe Ins. Cos., 135 Ga. App. 59 (217 SE2d 308) (1975) and cits. In accordance with the dispositions made in those cases the judgment will be reversed and the case remanded for further appropriate proceedings.
Submitted March 3, 1977
Decided March 16, 1977.
Awtrey, Parker, Risse, Mangerie & Brantley, A. Sidney Parker, Toby B. Prodgers, for appellant.
Flournoy, Evans & Separk, Charles A. Evans, for appellees.

Judgment reversed and case remanded.


Deen, P. J., and Marshall, J., concur.